DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Team game parameters in different game modes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190308100 to Matsushita et al (Matsushita) in view of US Pub. 20200306646 to Chaput et al (Chaput).

Claims 1, 11, 12, and 13. Matsushita discloses (as required by claim 11) a non-transitory computer-readable storage medium having stored therein an information processing program executed by a computer of an information processing apparatus for providing a team competition event performed by a plurality of teams to a user (¶3, “a plurality of teams”, and ¶7, “a plurality of groups”) during a predetermined period (¶7, and ¶113, “round”), the information processing program causing (¶79) the computer to: 
(as required by claims 1 and 12) at least one processor and a memory coupled thereto, the at least one processor being configured to control the information processing system (¶7) to at least: 
 (as required by claims 1 and 13) set as a user team a team (Fig. 6, and ¶¶91 and 98) to which the user belongs among the plurality of teams; 
execute a game regarding the team competition event using a user content owned by the user among a plurality of contents (Fig. 17, and ¶41 “user may possess a character from among a plurality of character type”) during the predetermined period (¶7); 
in a case where the game is executed, and if the user content used in the game and the user team are associated with each other, enable a first parameter regarding the user team to be updated (¶¶11-14, 100, and 111, “cumulative score”), and if the user content used in the game and a team other than the user team are associated with each other, restrict the update of the first parameter (¶110-112, for example, a player1 uses character1 belonging to groupA loses a fight to a character2 belonging to groupB then there is no score added to the groupA); and 
after a lapse of the predetermined period, based on the updated first parameter of each of the plurality of teams, present winning or losing or rankings between the plurality of teams in the team competition event to the user (¶¶13-14, “cumulative score”, and ¶165, “determines the winner or loser of the groups in the multiplayer game”).
If it is later deemed that Matsushita fails to explicitly disclose if the user content used in the game and a team other than the user team are associated with each other, restrict the update of the first parameter (see Chaput below).
Matsushita fails to explicitly disclose in a case where the game is executed, regardless of whether or not the user content used in the game and the user team are associated with each other, set a second parameter regarding the user in accordance with a result of the game, and based on the second parameter, give a first reward to the user.
Chaput teaches if the user content used in the game and a team other than the user team are associated with each other, restrict the update of the first parameter (¶22, “the multiplayer objective can also be unaffected by and/or not affect a progression of the single player storyline”, for instance, ¶41, during a play of the single player storyline a first player’s character plays a game scene with an another game character, e.g., second player, that are not on the same teams); and in a case where the game is executed, regardless of whether or not the user content used in the game and the user team are associated with each other, set a second parameter regarding the user in accordance with a result of the game, and based on the second parameter, give a first reward to the user (¶21, “reward the player's character with in-game items, experience, upgrades, new powers or abilities, or the like within the virtual world”, and ¶22, “retrieve an item”).  The gaming system of Matsushita would have motivation to use the teachings of Chaput in order to provide a game where game players can independently build up the strength and powers of their respective game characters outside of team play then later use the accumulated strength and powers to help their respective teams improve their scores.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Matsushita with the teachings of Chaput in order to provide a game where game players can independently build up the strength and powers of their respective game characters outside of team play then later use the accumulated strengths and powers to help their respective teams improve their scores.

Claim 2. Matsushita in view of Chaput teaches, wherein 
the game includes a plurality of game stages different in advantageousness in the game according to which of the plurality of contents is used, 
the at least one processor is configured to control the information processing system to select any of the plurality of user contents based on an operation of the user, and 
the game is executed at any of the plurality of game stages using the selected user content (see Matsushita ¶46 “a plurality of virtual areas”; and see Chaput ¶36, “maps”).

Claim 3. Matsushita in view of Chaput teaches wherein 
if the user content used in the game and the user team are associated with each other, the game is executed in a first mode (see Matsushita Figs. 12 and 13, ¶¶136-150, “effect” or “specific effect” and “virtual area” changes the mode of the gameplay), and 
if the user content used in the game and the user team are not associated with each other, the game is executed in a second mode different from the first mode (see Chaput ¶21, “single player storyline mode”).

Claim 5. Matsushita discloses wherein 
the at least one processor is configured to control the information processing system to:
set a team selected by the user as the user team; and 
give a content relating to the user team to the user when the user selects the user team (Figs. 12 and 13, and ¶¶41 and 146-148, “a plurality of specific effects”).

Claim 6. Matsushita discloses wherein 
the at least one processor is configured to control the information processing system to give a second reward to the user using the first parameter updated in the game (¶¶13-14, “cumulative score”, ¶103, “prize”, ¶165, “determines the winner or loser of the groups in the multiplayer game”, and ¶208, “server 2 gives a character, item, or game money to each user of a group that has won”).

Claim 8. Matsushita in view of Chaput teaches wherein 
regardless of whether the competition game is performed using the user content belonging to the user team or the competition game is performed using the user content belonging to the team other than the user team, the first reward is given in accordance with a result of the competition game (see Chaput ¶21, “reward the player's character with in-game items, experience, upgrades, new powers or abilities, or the like within the virtual world”, and ¶22, “retrieve an item”).

Claim 9. Matsushita in view of Chaput teaches, wherein 
the user content includes a first user content and a second user content with which the competition game is performed more favorably to the user than with the first user content, and 
regardless of whether or not the second user content belongs to the user team, if the competition game is performed using the second user content, the first reward (see Chaput ¶21, “reward the player's character with in-game items, experience, upgrades, new powers or abilities, or the like within the virtual world”, and ¶22, “retrieve an item”) is more likely to be given to the user than in a case where the competition game is performed using the first user content (see Matsushita ¶¶148-150, “ the user can have an advantage in the fighting game by appropriately selecting a combination of characters”).

Claim 10. Matsushita discloses wherein 
the at least one processor is configured to control the information processing system to, after the lapse of the predetermined period, give a third reward to the user based on the winning or losing or the rankings between the plurality of teams in the team competition event (¶103, “prize”; and ¶208, “server 2 gives a character, item, or game money to each user of a group that has won”).

Claims 14, 16, 17, and 18. Matsushita discloses (as required claims 16) a non-transitory computer-readable storage medium having stored therein an information processing program executed by a computer of an information processing apparatus for providing a team competition event performed by a plurality of teams to a user during a predetermined period (¶3, “a plurality of teams”, and ¶7, “a plurality of groups”), the information processing program (¶79) causing the computer to:
 (as required claims 14 and 17) at least one processor and a memory coupled thereto, the at least one processor being configured to control the information processing system (¶7) to at least: 
(as required claims 14 and 18) set as a user team a team to which the user belongs among the plurality of teams (Fig. 6, and ¶¶91 and 98); 
execute a game regarding the team competition event using a user content owned by the user among a plurality of contents during the predetermined period (Fig. 17, and ¶41 “user may possess a character from among a plurality of character type”); 
if the user content used in the game and a user team (as required claims 16 and 17) to which the user belongs among the plurality of teams are associated with each other, execute the game in a first game mode (Figs. 12 and 13, ¶¶136-150, “effect” or “specific effect” and “virtual area” changes the mode of the gameplay); and 
after a lapse of the predetermined period, based on the result of the game in the first game mode, present winning or losing or rankings between the plurality of teams in the team competition event to the user (¶¶13-14, “cumulative score”, and ¶165, “determines the winner or loser of the groups in the multiplayer game”).
	However, Matsushita fails to explicitly disclose:
if the user content used in the game and a team other than the user team are associated with each other, execute the game in a second game mode; and
in a case where the game is executed, regardless of whether or not the user content used in the game and the user team are associated with each other, in accordance with a result of the game in the first game mode or the second game mode, give a reward to the user.
Chaput teaches if the user content used in the game and a team other than the user team are associated with each other, execute the game in a second game mode (¶21, “single player storyline mode”, ¶22, “the multiplayer objective can also be unaffected by and/or not affect a progression of the single player storyline”, for instance, ¶41, during a play of the single player storyline a first player’s character plays a game scene with an another game character, e.g., second player, that are not on the same teams); and in a case where the game is executed, regardless of whether or not the user content used in the game and the user team are associated with each other, in accordance with a result of the game in the first game mode or the second game mode, give a reward to the user (¶21, “reward the player's character with in-game items, experience, upgrades, new powers or abilities, or the like within the virtual world”, and ¶22, “retrieve an item”).  The gaming system of Matsushita would have motivation to use the teachings of Chaput in order to provide a game where game players can independently build up the strength and powers of their respective game characters outside of team play then later use the accumulated strength and powers to help their respective teams improve their scores.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Matsushita with the teachings of Chaput in order to provide a game where game players can independently build up the strength and powers of their respective game characters outside of team play then later use the accumulated strengths and powers to help their respective teams improve their scores.

Allowable Subject Matter
Claims 4, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715